United States Court of Appeals
                      For the First Circuit

No. 16-1090
                       IRMA AGUILAR-ESCOTO,

                           Petitioner,

                                v.

                    JEFFERSON B. SESSIONS, III,
              Attorney General of the United States,

                           Respondent.


                           ERRATA SHEET

          The opinion of this Court issued on October 27, 2017, is
amended as follows:

          On page 7, lines 14-19, remove:       "We note, for the
benefit of the agency on remand, that the Board's failure to
consider Aguilar's documentary evidence may have been rooted in
its fundamental misunderstanding of her claim. Again, the Board
appears to have operated under the mistaken assumption that Aguilar
had applied for asylum as well as withholding of removal."

          Replace the deleted sentences with: "We observe, again,
that Aguilar was not eligible for asylum and instead sought
withholding of removal.